UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-2196


GREGORY BOBBY TAYLOR,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 7, 2014                 Decided:   January 22, 2014


Before KING, AGEE, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gregory Bobby Taylor, Petitioner Pro Se.       William Charles
Peachey, Edward Earl Wiggers, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gregory Bobby Taylor, a native and citizen of Jamaica,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)     dismissing        his     appeal      from    the   immigration

judge’s    order    denying      his    motion      to       reopen.      We   deny    the

petition for review.

            We “review the denial of a motion to reopen for an

abuse of discretion” and will reverse “only if it is arbitrary,

irrational, or contrary to law.”                   Mosere v. Mukasey, 552 F.3d

397, 400 (4th Cir. 2009) (internal quotation marks omitted); see

also 8 C.F.R. § 1003.23(b)(1) (2013).

            Under    8    U.S.C.       §     1252(a)(2)(C)         (2012),     we     lack

jurisdiction, except as provided in 8 U.S.C. § 1252(a)(2)(D), to

review    the   final    order    of   removal          of   an   alien   convicted     of

certain    enumerated      crimes,         including         an   aggravated     felony.

Under § 1252(a)(2)(C), we retain jurisdiction “to review factual

determinations          that      trigger          the        jurisdiction-stripping

provision, such as whether [Taylor] [i]s an alien and whether

[]he has been convicted of an aggravated felony.”                            Ramtulla v.

Ashcroft, 301 F.3d 202, 203 (4th Cir. 2002).                       If we are able to

confirm these two factual determinations, then, under 8 U.S.C.

§ 1252(a)(2)(C),        (D),     we    can       only    consider      “constitutional

claims or questions of law.”                 See Mbea v. Gonzales, 482 F.3d

276, 278 n.1 (4th Cir. 2007).

                                             2
               When a person fails to appear for a removal hearing

after     having       received         written         notice      of    the     hearing,        the

immigration judge shall order that person removed in absentia if

the    Government       establishes           that      the    person      is    removable.         8

U.S.C. § 1229a(b)(5) (2012).                       Written notice of the time and

place of the hearing is proper if given “in person to the alien

(or, if personal service is not practicable, through service by

mail    to   the      alien    or      to    the       alien’s      counsel      of    record,      if

any)[.]”         8    U.S.C.       §    1229(a)(1)          (2012).            Accordingly,       the

Government       can    establish           proper      notice      by    demonstrating           that

written notice of the time and place of the proceedings and of

the consequences of a failure to appear, “were provided to the

alien     or     the     alien’s             counsel        of      record.”            8    C.F.R.

§ 1003.26(c)(2) (2013).

               Taylor    does          not    contest         the     finding         that   he    is

removable for having been convicted of an aggravated felony.

Thus,     our    review       is       limited         to     constitutional           claims     and

questions of law.              Taylor does not meaningfully challenge the

Board’s      finding     that       notice      of      the    hearing      was       sent   to   the

Taylor’s       last    known    address         and      that    he      did    not    inform     the

immigration court of his new address when he moved.                                          In any

event, whether notice was properly sent is a question of fact

and not a reviewable constitutional claim or question of law.

See Lopez-Dubon v. Holder, 609 F.3d 642, 646-47 (5th Cir. 2010)

                                                   3
(whether    an   alien    receives       proper       notice   of    a    hearing      is   a

factual finding).

              Taylor’s contention that he is eligible for deferral

of removal under the Convention Against Torture does not present

a reviewable issue because Taylor did not apply for such relief

before the immigration judge.

              Because    we     conclude       that    the     Board      did    not    err

affirming the immigration judge’s order denying the motion to

reopen, we deny the petition for review.                       We deny as moot the

motion to stay.          We dispense with oral argument because the

facts   and    legal    contentions       are    adequately         presented     in    the

materials     before     this    court    and     argument      would      not   aid    the

decisional process.

                                                                         PETITION DENIED




                                           4